Citation Nr: 1242653	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-21 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL


Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1986 and from December 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO) and Board remand.

In August 2008, the Veteran testified before the Board at a hearing.  In an April 2012 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing in 2008 was no longer employed by the Board.  Since the regulations provide that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was asked if she wished to have another hearing before the Board.  38 C.F.R. § 20.707 (2012).  The Veteran has not responded to the Board's April 2012 letter within the 30-day time period provided; therefore, the Board presumes that she does not wish to have another hearing before the Board with regard to the issue on appeal.  Her claim will be considered on the evidence of record.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran underwent a VA examination in December 2011 with respect to her left ankle disorder.  However, review of the examination report reflects that it is inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Specifically, the VA examiner concluded that the Veteran does not have "any residual left ankle condition."  The examiner noted the inservice evidence of left ankle symptoms.  However, in determining that the Veteran does not have a current left ankle disability, the VA examiner failed to address the positive evidence of record.  In that regard, the Veteran provided lay statements and testimony that she has current left ankle symptoms of weak tendons and ligaments, foot drop, and instability.  She noted that she could not walk any distance without using a brace.  The examiner did not consider the Veteran's reported symptoms of a left ankle disability in making the determination that the Veteran does not have a current left ankle disorder.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions).  Additionally, the examiner failed to address the June 2007 VA examination which made a diagnosis of chronic left ankle sprain with evidence of lateral instability.  Thus, it does not appear that the VA examiner has considered all of the pertinent information in the claims file, and therefore, the opinion that the Veteran does not have a current left ankle disability is inadequate, and a new VA examination must be provided.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with a new VA examination to determine the existence and etiology of any left ankle disability.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's statements with regard to her left ankle symptoms as well as the June 2007 VA examination reflecting a diagnosis of chronic sprain of the left ankle with evidence of lateral instability, the VA examiner must provide an opinion as to whether the Veteran currently has a left ankle disability.  Whether or not the VA examiner believes a current diagnosis of a left ankle disorder is appropriate, the examiner must provide an opinion as to whether the Veteran's current left ankle symptoms are related to her active duty service.  In addressing the etiology of the Veteran's left ankle symptoms or diagnosed disorder, the VA examiner must consider the Veteran's competent lay statements that she has had left ankle symptoms continuously since active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all appropriate development, the RO must readjudicate the issue of entitlement to service connection for a left ankle disorder.  If the benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

